Citation Nr: 0016318	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  98-12 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an extension of the delimiting date beyond 
September 18, 1997, for educational assistance benefits under 
Chapter 30, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The veteran served on active duty from January 1986 to 
September 1987.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1997 
determination of the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).


REMAND

The veteran's period of active duty has established his 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code.  He was separated from 
active duty on September 17, 1987.  The statutes provide a 
ten-year period of eligibility during which an individual may 
be entitled to educational assistance benefits; that period 
begins on the date of the veteran's last discharge from 
active duty.  38 U.S.C.A. § 3031(a).  The veteran's ten-year 
period of eligibility was calculated to end September 18, 
1997.  38 U.S.C.A. § 3031(d); 38 C.F.R. § 21.7050.

The veteran seeks an extension of the delimiting date for his 
education benefits beyond September 18, 1997.  The veteran 
argues that, for an unspecified time following a March 1993 
automobile accident, injuries rendered him incapable of 
performing satisfactorily in school, and thus, his program of 
study was medically infeasible due to a physical or medical 
condition.  

An extended period of eligibility may be granted when it is 
determined that the veteran was prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the veteran's 
willful misconduct.  It must be clearly established by 
medical evidence that such a program of education was 
medically infeasible.  38 C.F.R. § 21.7051(a) (2) (1999).  

The record reflects that the veteran was involved in a car 
accident in March 1993. He has reported that he has not been 
employed since the accident.  In support of his claim the 
veteran has submitted medical evidence, including letters 
from clinical neuropsychologist Jonathan L. Hess, Ph.D., and 
psychologist John Miller, Ph.D., dated in April 1993, 
indicating that the veteran was undergoing rehabilitation for 
cognitive problems associated with the March 1993 accident.  
Both stated that academic pursuits were not advisable at the 
present time.  Treatment records from these doctors are not 
of record.  

Although the veteran reported to Dr. Hess that he withdrew 
from classes in the Spring 1993 semester, the record does not 
show that the veteran applied for or received educational 
benefits for that semester.  The record does show that the 
veteran attempted course in the Fall 1994 semester, but did 
not complete his studies.  Although there is a suggestion in 
the record that the veteran was receiving Chapter 31 benefits 
during the 1993-1994 time period, the veteran's folder for 
benefits under Chapter 31, Title 38, United States Code, is 
not currently before the Board.  Moreover, in a May 1997 
vocational rehabilitation report, the veteran reported that 
his grades from the 1993 school year were not released 
because he still owed tuition money.  

In a report dated in April 1997, clinical neuropsychologist 
Bryan A. Hudson, Ph.D., opined that, following several years 
of rehabilitation for considerable neurological and 
psychiatric disturbance, the veteran was now in a position to 
re-initiate his employment and academic pursuits.  An April 
1997 report from Dr. James Rogers, neuropsychiatrist, shows 
that the veteran had made significant progress and that he 
was now ready to go back to school.  The doctor opined that 
the veteran's poor academic performance following the 
accident was related to sequelae from the accident from which 
the veteran had now recovered.  Dr. Rogers indicated that the 
veteran had been unable to return to academic life since the 
accident until April 1997.  The record contains no treatment 
records from these doctors.  

The Board finds that review of the records of the treating 
doctors as well as review of Chapter 31 folder could be 
helpful in review of this claim.  Moreover, the Board 
believes that any records of the veteran's 1993 semester 
would be significant.  In view of the foregoing, the Board 
finds that additional action is warranted prior to its review 
of this matter.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should request that the 
veteran attempt to secure any records 
related to his attendance at school for 
the Spring 1993 and Summer 1993 
semesters.  

2.  The RO should obtain the veteran's 
Chapter 31 folder from the appropriate VA 
Regional Office. 

3.  After securing appropriate release of 
information forms from the veteran, the 
RO should request treatment records from 
Drs. Hess, Hudson, Miller and Rogers. 

4.  The RO should readjudicate the 
veteran's claim of entitlement to an 
extension of his delimiting date beyond 
September 18, 1997 under Chapter 30, 
Title 38, United States Code.  If the 
determination remains adverse to the 
veteran, he should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development.  The Board does not 
intimate any opinion, factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified by the RO.  The veteran has 
the 

right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




